Citation Nr: 1404567	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  09-02 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to compensation under 38 USCA § 1151 for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to October 1982.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2007 rating decision by the Los Angeles California Department of
Veterans Affairs (VA) Regional Office (RO).

This appeal was previously before the Board on several occasions and was remanded for further development.  Specifically a new VA examination was requested.  The Board finds this requested action was completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran injured his back during essential activities of his VA training and rehabilitation services which proximately caused an additional back disability.


CONCLUSION OF LAW

The criteria for benefits under 38 U.S.C.A. § 1151 for a back disability as a result of VA training and rehabilitation services have been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §  3.361 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking benefits for his back condition under 38 U.S.C.A. § 1151.  The Veteran alleges that he injured his back while lifting a heavy object during his VA vocational rehabilitation work-study program in October 2004.

Under 38 U.S.C. § 1151 compensation shall be awarded for a qualifying additional disability of a Veteran in the same manner as if such additional disability were service connected.  A disability is a qualifying additional disability if it was not the result of the Veteran's willful misconduct and either: 

1) the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility, and the proximate cause of the disability was either A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or B) an event not reasonably foreseeable; or

2) the disability was proximately caused by the provision of training and rehabilitation services by the Secretary as part of an approved rehabilitation program.

38 U.S.C.A. § 1151.

The first element of a claim under 38 U.S.C.A. § 1151 is whether the Veteran has an additional disability as a result of VA care or treatment.  See 38 C.F.R. § 3.361.  If an additional disability is present, the issue then becomes whether the VA training and rehabilitation services actually caused the additional disability.  Id.  The evidence establishes the Veteran currently has an additional back disability which is the result of his VA vocational rehabilitation services, and his appeal is granted.  Accordingly only a limited discussion is included below.

Regarding the first element the evidence does establish the Veteran has an additional back disability.  Specifically in a November 2013 VA examination the examiner opined the Veteran sustained an injury to his lower back while at work in October 2004 which resulted in an additional worsening of his lumbar degenerative disc disease beyond its natural progression.  Therefore the Board finds the Veteran has an "additional back disability".

The second element of a 38 U.S.C.A. § 1151 claim is whether the Veteran's additional disability was caused by his training and rehabilitation services.  Under VA regulations in order to establish the training and rehabilitation service caused a veteran's additional disability it must be shown that his participation in an essential activity or function of the services authorized by VA proximately caused the disability.  It need not be shown that VA approved the specific activity, as long as the activity was generally accepted as being a necessary component of the training or services.  38 C.F.R. § 3.361(d)(3).

In this case the record reflects the Veteran was participating in vocational rehabilitation program under Chapter 31 of 38 U.S.C. in October 2004.  At the time of injury the Veteran was employed as a clerk in a work-study program at the State of California Employment Development Department (EDD).  In a November 2004 letter his manager at EDD indicated the Veteran was participating in his VA work-study program on the day in question when he reported pain in his back following lifting a box of paper.  There is no evidence suggesting lifting boxes of paper was outside of the essential functions of the Veteran's work-study job as a "clerk".  Nor is there any suggestion the Veteran's injury was a result of his willful misconduct.  Therefore the Board finds the Veteran was participating in VA training and rehabilitation services when he experienced his October 2004 injury.

As discussed above, the November 2013 VA examiner opined the Veteran's October 2004 injury to his back while lifting boxes of paper caused an additional disability to his back.  Therefore the Board finds all elements of the Veteran's 38 U.S.C.A.  § 1151 claim are met and his appeal is granted.

Importantly, not all of the disability is related to this accident.  The nature and extent of the disability caused by the lifting of the boxes is not before the Board at this time. 


ORDER

The appeal is granted, subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


